Case 20-00305 Doc 111-1 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc Exhibit
         Exhibit A - Real Estate (Processing Plant Real Estate) Page 1 of 3
Case 20-00305 Doc 111-1 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc Exhibit
         Exhibit A - Real Estate (Processing Plant Real Estate) Page 2 of 3



All that part of Block One Hundred Forty-eight (148) in Lane's Addition to St. Charles,
Charles City, Floyd County, Iowa, lying North of a line drawn Seventeen and five-tenths
(17.5) feet Northeasterly of and parallel with the Southwesterly lines of Lots Nos. Two
(2) and Nine (9), in said Block, and lying South of line drawn Fifty-three (53) feet South
of and parallel with the centerline of the Chicago, Milwaukee, St. Paul and Pacific
Railroad right of way.
Also described as: All that part of Lots 1, 2, and 9, in Block 148, Lane's Addition to St.
Charles, now incorporated in and as a part of Charles City, Floyd County, Iowa, lying
North of a line drawn Seventeen and five-tenths feet Northeasterly from and parallel to
the Southwesterly line of said Lots 2 and 9, and lying South of a line drawn Fifty-three
feet South of and parallel to the center line of the Chicago, Milwaukee and St. Paul
Railroad right of way.

AND

The Southwesterly Seventeen and one-half feet (SWIy 17 1/2) of Lots Two and Nine (2
& 9), of Block One Hundred Forty-eight (148), Lane's Addition to St. Charles, now a part
of Charles City, Floyd County, Iowa, which is South of the right of way of the Chicago,
Milwaukee, St. Paul and Pacific Railway.

AND

That part of Lots Seven and Eight (7 & 8), lying between the right of ways of Illinois
Central Railroad Company and the Chicago, Milwaukee and St. Paul Railroad Co.,
except the Charles City Western Railway Company right of way, all located in Block
One Hundred Forty-eight (148). in Lane's Addition to St. Charles, now incorporated in
and a part of Charles City. Floyd County, Iowa.

AND

Lot Three (3), and all that part of Lot Four (4), lying between Lot Three (3) and the right
of way of the Dubuque and Sioux City Railroad Company, (The Dubuque and Sioux City
Railroad Company right of way now being the right of way of the Illinois Central Railroad
Company), all in Block One Hundred Forty-eight (148), in Lane's Addition to St. Charles,
now incorporated in and a part of Charles City, Floyd County, Iowa.

AND

All of vacated Jackson Street lying Southwesterly of the Southwest boundary of Floyd
Street and Northeasterly of the Northeast boundary of Lane Street in Lane’s Addition to
Case 20-00305 Doc 111-1 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc Exhibit
         Exhibit A - Real Estate (Processing Plant Real Estate) Page 3 of 3



St. Charles, now incorporated in and as a part of Charles City, Floyd County, Iowa,
except the Southeasterly 10 feet of Jackson Street abutting Lots 7, 8, 9, 10 and abutting
the Northerly 3.02 feet of Lot 6; in Block 149, of Lane’s Addition to St. Charles, now
incorporated as the City of Charles City, Floyd County, Iowa.

AND

The South One-half of all that portion of Floyd Street lying Northwesterly of the
Northwest right of way boundary of Main Street and East of the Westerly right of way
line extended of vacated Jackson Street and the south boundary line of the Iowa,
Chicago and Eastern Railroad right of way, EXCEPT that portion thereof previously
vacated by the City of Charles City and conveyed to the adjoining owner on the South
by Quit Claim Deed recorded in Book 95 at page 305 in the office of the Floyd County
Recorder, subject to a permanent easement reserved by the City of Charles City, Iowa,
for the location of its utilities (water and sewer) within the boundaries of this property
and for the right to enter upon this property for the future maintenance and replacement
of these utilities.
